The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
For applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Claims 1-22 are currently pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.

Bauman Type Continuation or Divisional
The instant application was identified, on filing, as a continuation of Application No. 16/859,787, which is/was an application for reissue of Patent No. 10,067,903. See the Application Data Sheet (ADS) and the first paragraph of the specification, which were filed on 06/01/2020 as part of the original filing of the instant application. Also see 37 CFR §1.76. 

The mere fact that an application purports to be a continuation or divisional of a parent reissue application does not make it a reissue application itself because it is possible to file a 35 USC 111(a) continuing application of a reissue application. See In re Bauman, 683 F.2d 405, 409, 214 USPQ 585, 589 (CCPA 1982) (a patentee may file a regular continuation of a reissue application that obtains the benefit of the reissue application’s filing date). Accordingly, in order for a continuation or divisional of a parent reissue application to be treated as a reissue application itself, there must be an identification, on the date of filing, that the application is a “continuation reissue application” or a “divisional reissue application”, as opposed to a Bauman type continuing application. Indicia that a continuation or divisional reissue application is being filed are:
A 37 CFR 1.175 reissue oath/declaration, which is not merely a copy of the parent’s reissue oath/declaration. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A specification and/or claims in proper double column reissue format per 37 CFR 1.173. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Amendments in proper format per 37 CFR 1.175. 
A 37 CFR 3.73 statement of assignee ownership and consent by assignee
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.
A correct transmittal letter (preferably Form PTO/AIA /50) identifying the application as a reissue filing under 35 U.S.C. § 251.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

An identification of the application as being “a reissue continuation of Application No. [the parent reissue application]”, or “an application for reissue of Patent No. [the original patent sought to be reissued] and a continuation of Application No. [the parent reissue application]”, or equivalent language that identifies the application as both a continuation and a reissue application1. The same applies for a divisional reissue application, with the word “divisional” substituted for “continuation”.
See MPEP 1451.

The instant application was not filed with any of the above-listed indicia of a continuation reissue application. Rather, the ADS and the first paragraph of the specification filed as part of the original application papers both identify the instant application as a continuation of reissue Application No. 16/859,787, which is/was an application for reissue of Patent No. 10,067,903. Thus, the instant application was not identified, on filing, as both a continuation and a reissue application. Accordingly, the instant application:
Was processed as a 35 USC 111(a) continuing application of a reissue application. See the Filing Receipt mailed on 06/11/2020.
Will be examined as a Bauman type continuing application, i.e., a 35 USC 111(a) continuing application of a reissue application. Again see MPEP 1451.

As established by In re Bauman, a Bauman type continuing application:
Receives the benefit of the actual filing date of the parent reissue application.
Does not receive the benefit of the filing date of the patent sought to be reissued by the parent reissue application because the copendency requirement of 35 USC 120 is not met.
Therefore, the patent sought to be reissued by the parent reissue application is available as prior art under pre-AIA  35 USC 102(b) or AIA  35 USC 102(a)(1) with respect to the Bauman type continuing application if the parent reissue application was filed more than one year after the grant date of the patent.

Accordingly, the effective filing date of the instant Bauman type continuing application is 04/27/2020, i.e., the actual filing date of the parent reissue Application No. 16/859,787. Since the parent reissue application was filed more than one year after the grant date of Patent No. 10,067,903, the patent qualifies as prior art under pre-AIA  35 USC 102(b) or AIA  35 USC 102(a)(1) with respect to the instant Bauman type continuing application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/03/2022 and 07/26/2022 are considered by the examiner in accordance with MPEP 1406.	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 13-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,453,541 B1 (herein Rowley) in view of US 11,016,545 B2 (herein Yang) in further view of US 2021/0262958 A1 (herein Shabbir).

Claim 1
Rowley, Yang and Shabbir
A memory system comprising:

(Rowley: figure 1)
a plurality of memory devices;

(Rowley: figure 1, elements 107)

“A memory sub-system is also hereinafter referred to as a “memory device.” An example of a memory sub-system is a storage system, such as a solid-state drive (SSD).” (Rowley: column 1, lines 53-56)

a controller controlling the plurality of memory devices; 

(Rowley: figure 1, elements 107 (memories), and 105 (controller))

a plurality of temperature sensors configured to sense temperature information of the plurality of memory devices and the controller; and

Rowley does not explicitly discuss temperature sensors as claimed. However, Yang does show temperature sensors sensing temperature for a plurality of memory devices and a controller (Yang: figure 2, at least elements 214 and 211, temperature detectors) in order to reduce detrimental impacts on hardware, system, and data (Yang: column 1, lines 21-26; column 11, lines 15-20).

    PNG
    media_image2.png
    262
    400
    media_image2.png
    Greyscale


“In one embodiment, the ASIC 101 includes a control
system 104. In one embodiment, the control system 104
acquires the temperature of one or more NAND dies of the
NAND packages 111-114 at a first frequency. Upon determining
that the temperature of the one or more NAND dies
is above a pre-determined threshold …” (Yang: column 3, lines 41-46)

“In one embodiment, the temperature monitoring module 201 acquires the temperature of different components of the SSD system 100 through temperature detectors (TDETs) or temperature sensors attached to the components.” (Yang: column 3, lines 59-63)

“In another example, the temperature monitoring module 201 can send requests to the TEDTs 214 attached to one or more NAND dies 221 and acquire the temperature of the NAND dies 221 from the TDETs 214 …” (Yang: column 4, lines 16-19)

Rowley does not explicitly state “a plurality of temperature sensors configured to sense temperature information of the plurality of memory devices and the controller”. Yang demonstrates that it was known before the effective filing date of the claimed invention to provide a memory system with a plurality of temperature sensors configured to sense temperature information3 of the plurality of memory devices and the controller (Yang: see above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the memory system of Rowley with a plurality of temperature sensors configured to sense temperature information of the plurality of memory devices and the controller as suggested by Yang’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: monitoring and managing memory component heating can improve reliability and integrity (Yang: column 1, lines 21-26; and column 11, lines 15-20); the implementation of is an application of one known element and technique with another yielding a predictable result using an acceptable piece of prior art; and both are directed to memory power management with corresponding hardware.

a power management integrated circuit (PMIC) configured to manage a power source applied to the plurality of memory devices in response to a power control signal and an input power source, and coupled to a battery module,

(Rowley: figure 1, at least elements 110, 114, 116 (PMIC), 101 (power source), at least 109, 115 (control signals), 102 (input power source))

“The PPS 101 can, for example, be an electrical outlet, a battery, and/or an AC/DC convertor, among other possible power sources.” (Rowley: column 7, lines 7-9, battery)

“The voltages to be output can, in a number of embodiments, be determined based on conversion of the PMIC supply voltage to one or more reduced voltages corresponding to voltages compatible with operation of one or more components of memory sub-system 104, which can include controller 105, memory components 107-1, . . . , 107-N, and/or circuitry associated therewith, such as control circuitry, input/output (I/O) circuitry, address circuitry, etc.” (Rowley: column 4, lines 11-19, showing input power source)

“the PMIC 216 can be configured to operate according to one or more configuration profiles, which can control altering a voltage received from the CVD 214 to provide one or more voltages to various memory components 107 of the memory sub-system 104. Such configuration profiles can include (e.g., store) instructions, parameters, etc., to be implemented using one or more of the regulators of the voltage convertor 225 described in further detail herein for conversion of a voltage received from the CVD 214 to a voltage compatible with operation of memory components 107 (e.g., reduced from 4V to 1V)” (Rowley: column 8, lines 53-63, showing power control signal)

“In a number of embodiments, a particular configuration profile of the PMIC 216 can be selected based on information about system power requirements. Such information can be received, for example, from a host (not shown) coupled to the memory sub-system 104 and/or the controller 105 of the memory sub-system 104. Non-limiting examples of system power requirements can include operating voltages for the controller 105/processor 106, functionalities of the PM component 210, and/or the memory components 107, including arrays of memory cells, sensing circuitry, ASICs, state machines, etc., control signals such as voltage signals, control logic, timing signals, and/or other control signals that correspond to particular configuration profiles, power mode (e.g., sleep mode) sequencing, master/slave configurations, serial ATA (SATA) input voltages, peripheral component interconnect express (PCIe) input voltages, power backup operations, timing characteristics, operational characteristics, etc. Some system power requirements can be controlled by the controller 105, the processing device 106 thereof, the CVD 214, and/or the PMIC 216 of the PM component 210 based on configuration profiles that are provided by (e.g., stored on) the CVD 214 and/or the PMIC 216.” (Rowley: column 8, line 64 to column 9, line 19, showing power control signal)

wherein the plurality of memory devices are divided into a first region and a second region based on the controller,

Rowley does not explicitly state “the plurality of memory devices are divided into a first region and a second region based on the controller”. However, Yang demonstrates memory devices divided into regions based on the controller (Yang: figure 1, NAND packages; see also figure 2, element 221). Notice the memory system SSD has a controller with multiple regions/packages of memory.

    PNG
    media_image3.png
    184
    400
    media_image3.png
    Greyscale


“In one embodiment, the ASIC 101 includes a control
system 104. In one embodiment, the control system 104
acquires the temperature of one or more NAND dies of the
NAND packages 111-114 at a first frequency. Upon determining
that the temperature of the one or more NAND dies
is above a pre-determined threshold …” (Yang: column 3, lines 41-46)

“In one embodiment, each NAND package may have one TDET. In another embodiment, multiple NAND packages may share one TDET. In another embodiment, each NAND package may have multiple TDETs and each of the multiple TDETs measures the temperature of one or more NAND dies in the package.” (Yang: column 4, lines 22-27)

Rowley does not explicitly state “the plurality of memory devices are divided into a first region and a second region based on the controller”. Yang demonstrates that it was known before the effective filing date of the claimed invention to provide a memory system with a plurality of temperature sensors divided into a first region and a second region based on the controller (Yang: see above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the memory system controller of Rowley with dividing a plurality of memory devices into a first region and a second region as suggested by Shabbir’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the configuration aids in monitoring and managing memory component heating to improve reliability and integrity (Yang: column 1, lines 21-26; and column 11, lines 15-20) the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both are directed to memory power management.

wherein the controller operates the plurality of memory devices for each of the first region and the second region based on the temperature information measured by the plurality of temperature sensors, and changes operation mode of memory devices in a region having a temperature higher than a predetermined threshold among the first region and the second region, and

Yang discloses at least a first and second different regions of memory and operating memory devices in these regions based on temperature information, including whether higher than a predetermined threshold (Yang: see above; and column 1, lines 27-30;  column 4, lines 40-46; column 4, lines 58-63; and column 5, lines 10-13). Thus, the cited prior art is read upon by the broadest reasonable interpretation of the claim language. 

“In one embodiment, the temperature monitoring module 201 only provides the acquired temperatures of particular components to the temperature input module 202. For example, the temperature
monitoring module 201 may only provide the acquired
temperatures of the NAND dies 221 to the temperature input module 202.” (Yang: column 4, lines 40-46)

“In one embodiment, the thermal controller 203 analyzes and/or evaluates the temperatures of the components and provides instructions to the resource server 204 and the NAND die controller 205 to activate thermal throttling, as indicated by the arrows 238
and 239 in FIG. 2” (Yang: column 4, lines 58-63)

“In one embodiment, the thermal controller 203 uses the temperature of the NAND dies 221 to determine whether to activate thermal throttling for the NAND dies 221 based on a pre-determined threshold.” (Yang: column 5, lines 10-13)

The broadest reasonable interpretation of the claim language “the controller … changes operation mode of memory devices in a region having a temperature higher than a predetermined threshold among the first region and the second region” is shown by the cited prior art Rowley and Yang by the preceding disclosures. However, to the extent the cited claim language could indicate the modes of the first and second regions are in some way operated independent of one another, Shabbir unambiguously discloses such (Shabbir: figures 1-3, show at least a first and second region whether divided by module or channel or part of a module, etc., all based on one or a group of controllers controlling the regions) (see also Shabbir: figure 1, elements 102, 106, 162, 160; figures 2-3, TS elements, memory controllers elements, BMC elements, processor elements; paragraph 0013).

“FIG. 3 illustrates layout of an information handling system 300 including a processor 302, a BMC 306, memory modules 310, 320, 330, and 340, and fans 350, 352, 354, 356, and 358. Memory module 310 includes temperature sensors 312, 314, and 316, memory module 320 includes temperature sensors 322, 324, and 326, memory module 330 includes temperature sensors 332, 334, and 336, and memory module 340 includes temperature sensors 342, 344, and 346. Information handling system 300 is similar to information handling system 200. In particular, processor 302 may be connected via an interface to BMC 306, and via one or more high-speed data links or memory controllers to memory modules 310, 320, 330, and 340. Further, BMC 306 may be connected to temperature sensors 312-316, 322-326, 332-336, and 342-346 via a sideband interface to obtain thermal telemetry data from the temperature sensors. Processor 302 includes a temperature sensor 304, and BMC 306 may be connected to the temperature sensor to receive thermal telemetry data from the temperature sensor. BMC 306 is connected to fans 350-358 to control the fan speed of each fan to maintain operating temperatures in various fan zones of information handling system 100 at or below various temperature limits.” (Shabbir: paragraph 0019, showing operating/controlling temperature by zone or region) (see also Shabbir: paragraphs 0014-0015, 0022)

Rowley does not explicitly state “the controller … changes operation mode of memory devices in a region having a temperature higher than a predetermined threshold among the first region and the second region”. Shabbir demonstrates that it was known before the effective filing date of the claimed invention: for controllers to control the operation of regions of memory based on exceeding temperature thresholds (Shabbir: see above). Also note, Yang changes operation based on temperature threshold and changing operating mode of memory (Yang: see above). Rowley demonstrates controlling/changing operation (including modes) of memory devices using controllers (Rowley: column 8, line 64 to column 9, line 19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the memory system controller of Rowley with a controller that operates the plurality of memory devices for each of the first region and the second region based on the temperature information measured by the plurality of temperature sensors, and changes operation mode of memory devices in a region having a temperature higher than a predetermined threshold among the first region and the second region as suggested by Shabbir’s teachings and Yang’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the configuration aids in monitoring and managing memory component heating to improve reliability and integrity (Yang: column 1, lines 21-26; and column 11, lines 15-20); the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both are directed to memory power management.

wherein the controller limits the power source to be applied to memory devices, each of which has a temperature higher than a specific temperature, in response to the temperature information.

“For example, the thermal controller 203 can instruct the
resource server 204 to allocate less power to the NAND dies
221 so that the NAND dies 221 may consume less power. In
another example, the thermal controller 203 can instruct the
NAND die controller 205 to provide lower operating voltage
supply to the NAND dies 221 so that the NAND dies 221
may consume less power.” (Yang: column 5, lines 3-9)

“In one embodiment, the thermal controller 203 uses the
temperature of the NAND dies 221 to determine whether to
activate thermal throttling for the NAND dies 221 based on
a pre-determined threshold.” (Yang: column 5, lines 10-13)

Claim 6
Rowley, Yang and Shabbir
The memory system according to claim 1, wherein the power management integrated circuit (PMIC) selectively operates a plurality of regulators in response to the power control signal.
“the PMIC 216 can be configured to operate according to one or more configuration profiles, which can control altering a voltage received from the CVD 214 to provide one or more voltages to various memory components 107 of the memory sub-system 104. Such configuration profiles can include (e.g., store) instructions, parameters, etc., to be implemented using one or more of the regulators of the voltage convertor 225 described in further detail herein for conversion of a voltage received from the CVD 214 to a voltage compatible with operation of memory components 107 (e.g., reduced from 4V to 1V)” (Rowley: column 8, lines 53-63)

Claim 7
Rowley, Yang and Shabbir
The memory system according to claim 1, wherein the controller further includes:

“Some system power requirements can be controlled by the controller 105, the processing device 106 thereof, the CVD 214, and/or the PMIC 216 of the PM component 210 based on configuration profiles that are provided by (e.g., stored on) the CVD 214 and/or the PMIC 216.” (Rowley: column 9, lines 14-19, showing “and/or” each the controller, CVD, and PMIC can share various power functionality/operations)

“For example, aspects of the present disclosure include the PM component 210 (e.g., the CVD 214, and/or the PMIC 216 of the PM component 210) having memory, such as NVM, disposed thereon.” (Rowley: column 9, lines 32-36)

a serial presence detect (SPD) circuit configured to store information and temperature information of the plurality of memory devices; and

(Shabbir: figure 1, elements 102, 106, 162, 160)

“FIG. 1 illustrates a memory module 100 according to at least one embodiment of the disclosure. Memory module 100 includes a power management integrated circuit (PMIC) 102, a registering clock driver RCD 104, and an electronically erasable programmable read only memory (EEPROM) serial presence detect (SPD) hub 106.” (Shabbir: paragraph 0013)

“Memory module 100 includes multiple temperature sensors including, but not limited to, a temperature sensor 160 within SPD hub 106, a temperature sensor 162 located in the middle of memory channel 150, and a temperature sensor 164 located in the middle of memory channel 152. Memory module 100 may include additional temperature sensors without varying from the scope of this disclosure, such as individual temperature sensors in each of memory devices 110, 112, 120, 122, 130, 132, 140, and 142, and a temperature sensor in PMIC 102. Temperature sensors 160, 162, and 164 operate to provide thermal telemetry data, including the ambient temperature at the location of each of the temperature sensors. The thermal telemetry data may include other information, such as a temperature history at the location of the associated temperature sensor, a temperature threshold for the location, a number of times the temperature threshold has been exceeded, or other information, as needed or desired. The thermal telemetry data may be obtained from temperature sensors 160, 162, and 164 via a side-band communication interface of memory module 100, such as an I3C interface, a Serial Presence Interface (SPI), or another side-band interface of the memory module, as needed or desired.” (Shabbir: paragraph 0014)

Rowley does not explicitly state “a serial presence detect (SPD) circuit configured to store information and temperature information of the plurality of memory devices”. Shabbir demonstrates that it was known before the effective filing date of the claimed invention to provide a memory module power management with a SPD (which stores information in an EEPROM) and to collect temperature information (Shabbir: see above, and figure 2 showing collecting temperature information from memory devices). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the memory module power management, including the controller, of Rowley with a SPD to store information and temperature information about the memory devices as suggested by Shabbir’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both are directed to memory power management.	

a register clock driver (RCD) configured to drive a clock signal, and provide the clock signal to the plurality of memory devices.
(Shabbir: figure 1, elements 104 and the Memory Devices)

“FIG. 1 illustrates a memory module 100 according to at least one embodiment of the disclosure. Memory module 100 includes a power management integrated circuit (PMIC) 102, a registering clock driver RCD 104, and an electronically erasable programmable read only memory (EEPROM) serial presence detect (SPD) hub 106.” (Shabbir: paragraph 0013)

Rowley does not explicitly state “a register clock driver (RCD) configured to drive a clock signal, and provide the clock signal to the plurality of memory devices” Shabbir demonstrates that it was known before the effective filing date of the claimed invention to provide a memory module power management with a RCD to drive a clock signal and provide it to a plurality of memory devices (see above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the memory module power management, including the controller, of Rowley with a RCD to drive a clocks signal and provide it to the plurality of memory devices as suggested by Shabbir’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both are directed to memory power management.

Claim 13
Rowley, Yang and Shabbir
A memory system comprising:
(Rowley: figure 1)

a memory module configured to include a plurality of memory devices and a controller controlling the plurality of memory devices;
(Rowley: figure 1, elements 107 (memories), and 105 (controller))

“A memory sub-system is also hereinafter referred to as a “memory device.” An example of a memory sub-system is a storage system, such as a solid-state drive (SSD).” (Rowley: column 1, lines 53-56)

a plurality of temperature sensors configured to sense temperature information of the plurality of memory devices and the controller;

Rowley does not explicitly discuss temperature sensors as claimed. However, Yang does show temperature sensors sensing temperature for a plurality of memory devices and a controller (Yang: figure 2, at least elements 214 and 211, temperature detectors) in order to reduce detrimental impacts on hardware, system, and data (Yang: column 1, lines 21-26; column 11, lines 15-20).

    PNG
    media_image2.png
    262
    400
    media_image2.png
    Greyscale


“In one embodiment, the ASIC 101 includes a control
system 104. In one embodiment, the control system 104
acquires the temperature of one or more NAND dies of the
NAND packages 111-114 at a first frequency. Upon determining
that the temperature of the one or more NAND dies
is above a pre-determined threshold …” (Yang: column 3, lines 41-46)

“In one embodiment, the temperature monitoring module 201 acquires the temperature of different components of the SSD system 100 through temperature detectors (TDETs) or temperature sensors attached to the components.” (Yang: column 3, lines 59-63)

“In another example, the temperature monitoring module 201 can send requests to the TEDTs 214 attached to one or more NAND dies 221 and acquire the temperature of the NAND dies 221 from the TDETs 214 …” (Yang: column 4, lines 16-19)

Rowley does not explicitly state “a plurality of temperature sensors configured to sense temperature information of the plurality of memory devices and the controller”. Yang demonstrates that it was known before the effective filing date of the claimed invention to provide a memory system with a plurality of temperature sensors configured to sense temperature information3 of the plurality of memory devices and the controller (Yang: see above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the memory system of Rowley with a plurality of temperature sensors configured to sense temperature information of the plurality of memory devices and the controller as suggested by Yang’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: monitoring and managing memory component heating can improve reliability and integrity (Yang: column 1, lines 21-26; and column 11, lines 15-20); the implementation of is an application of one known element and technique with another yielding a predictable result using an acceptable piece of prior art; and both are directed to memory power management with corresponding hardware.

a power management integrated circuit (PMIC) configured to manage a power source applied to the plurality of memory devices in response to a power control signal and an input power source;
(Rowley: figure 1, at least elements 110, 114, 116 (PMIC), 101 (power source), at least 109, 115 (control signals), 102 (input power source))

“The PPS 101 can, for example, be an electrical outlet, a battery, and/or an AC/DC convertor, among other possible power sources.” (Rowley: column 7, lines 7-9, battery)

“The voltages to be output can, in a number of embodiments, be determined based on conversion of the PMIC supply voltage to one or more reduced voltages corresponding to voltages compatible with operation of one or more components of memory sub-system 104, which can include controller 105, memory components 107-1, . . . , 107-N, and/or circuitry associated therewith, such as control circuitry, input/output (I/O) circuitry, address circuitry, etc.” (Rowley: column 4, lines 11-19, showing input power source)

“the PMIC 216 can be configured to operate according to one or more configuration profiles, which can control altering a voltage received from the CVD 214 to provide one or more voltages to various memory components 107 of the memory sub-system 104. Such configuration profiles can include (e.g., store) instructions, parameters, etc., to be implemented using one or more of the regulators of the voltage convertor 225 described in further detail herein for conversion of a voltage received from the CVD 214 to a voltage compatible with operation of memory components 107 (e.g., reduced from 4V to 1V)” (Rowley: column 8, lines 53-63, showing power control signal)

“In a number of embodiments, a particular configuration profile of the PMIC 216 can be selected based on information about system power requirements. Such information can be received, for example, from a host (not shown) coupled to the memory sub-system 104 and/or the controller 105 of the memory sub-system 104. Non-limiting examples of system power requirements can include operating voltages for the controller 105/processor 106, functionalities of the PM component 210, and/or the memory components 107, including arrays of memory cells, sensing circuitry, ASICs, state machines, etc., control signals such as voltage signals, control logic, timing signals, and/or other control signals that correspond to particular configuration profiles, power mode (e.g., sleep mode) sequencing, master/slave configurations, serial ATA (SATA) input voltages, peripheral component interconnect express (PCIe) input voltages, power backup operations, timing characteristics, operational characteristics, etc. Some system power requirements can be controlled by the controller 105, the processing device 106 thereof, the CVD 214, and/or the PMIC 216 of the PM component 210 based on configuration profiles that are provided by (e.g., stored on) the CVD 214 and/or the PMIC 216.” (Rowley: column 8, line 64 to column 9, line 19, showing power control signal)

a memory controller configured to control operations of the memory module, and generate the power control signal; and
(Rowley: figure 1, elements 105 and 109)

“Some system power requirements can be controlled by the controller 105, the processing device 106 thereof, the CVD 214, and/or the PMIC 216 of the PM component 210 based on configuration profiles that are provided by (e.g., stored on) the CVD 214 and/or the PMIC 216.” (Rowley: column 9, lines 14-19, showing “and/or” each the controller, CVD, and PMIC can share various power functionality/operations)

a register contained in each of the memory module, the power management integrated circuit (PMIC), and the memory controller, and configured to store characteristic information of the plurality of memory
devices,
“Some system power requirements can be controlled by the controller 105, the processing device 106 thereof, the CVD 214, and/or the PMIC 216 of the PM component 210 based on configuration profiles that are provided by (e.g., stored on) the CVD 214 and/or the PMIC 216.” (Rowley: column 9, lines 14-19, showing “and/or” each the controller, CVD, and PMIC can share various power functionality/operations)

“The CVD 214 of the PM component 210 can store multiple configuration profiles that can be dynamically selected based on various requirements resulting from changes to a magnitude of the primary supply voltage 202 input from the PPS 201 to the memory sub-system 104 via the CVD 214. As used herein, a “configuration profile” generally refers to a protocol, a set of operating voltages, master/salve configuration, power backup state, specification, or other information corresponding to operation of a host or another component, such as a memory sub-system 104 (e.g., an SSD), a video card, an audio card, or other computer component 107, such as one or more arrays of memory cells, sensing circuitry for the arrays, etc. For example, aspects of the present disclosure include the PM component 210 (e.g., the CVD 214 and/or the PMIC 216 of the PM component 210) having memory, such as NVM, disposed thereon. Such memory for the CVD 214 is shown in FIG. 2, for example, at 220 as a PMIC power control component (PPCC).” (Rowley: column 9, lines 20-38)

wherein the plurality of memory devices are divided into a first region and a second region based on the controller,

Rowley does not explicitly state “the plurality of memory devices are divided into a first region and a second region based on the controller”. However, Yang demonstrates memory devices divided into regions based on the controller (Yang: figure 1, NAND packages; see also figure 2, element 221). Notice the memory system SSD has a controller with multiple regions/packages of memory.

    PNG
    media_image3.png
    184
    400
    media_image3.png
    Greyscale


“In one embodiment, the ASIC 101 includes a control
system 104. In one embodiment, the control system 104
acquires the temperature of one or more NAND dies of the
NAND packages 111-114 at a first frequency. Upon determining
that the temperature of the one or more NAND dies
is above a pre-determined threshold …” (Yang: column 3, lines 41-46)

“In one embodiment, each NAND package may have one TDET. In another embodiment, multiple NAND packages may share one TDET. In another embodiment, each NAND package may have multiple TDETs and each of the multiple TDETs measures the temperature of one or more NAND dies in the package.” (Yang: column 4, lines 22-27)

Rowley does not explicitly state “the plurality of memory devices are divided into a first region and a second region based on the controller”. Yang demonstrates that it was known before the effective filing date of the claimed invention to provide a memory system with a plurality of temperature sensors divided into a first region and a second region based on the controller (Yang: see above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the memory system controller of Rowley with dividing a plurality of memory devices into a first region and a second region as suggested by Shabbir’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the configuration aids in monitoring and managing memory component heating to improve reliability and integrity (Yang: column 1, lines 21-26; and column 11, lines 15-20) the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both are directed to memory power management.

wherein the controller operates the plurality of memory devices for each of the first region and the second region based on the temperature information measured by the plurality of temperature sensors, and changes operation mode of memory devices in a region having a temperature higher than a predetermined threshold among the first region and the second region, and

Yang discloses at least a first and second different regions of memory and operating memory devices in these regions based on temperature information, including whether higher than a predetermined threshold (Yang: see above; and column 1, lines 27-30;  column 4, lines 40-46; column 4, lines 58-63; and column 5, lines 10-13). Thus, the cited prior art is read upon by the broadest reasonable interpretation of the claim language. 

“In one embodiment, the temperature monitoring module 201 only provides the acquired temperatures of particular components to the temperature input module 202. For example, the temperature
monitoring module 201 may only provide the acquired
temperatures of the NAND dies 221 to the temperature input module 202.” (Yang: column 4, lines 40-46)

“In one embodiment, the thermal controller 203 analyzes and/or evaluates the temperatures of the components and provides instructions to the resource server 204 and the NAND die controller 205 to activate thermal throttling, as indicated by the arrows 238
and 239 in FIG. 2” (Yang: column 4, lines 58-63)

“In one embodiment, the thermal controller 203 uses the temperature of the NAND dies 221 to determine whether to activate thermal throttling for the NAND dies 221 based on a pre-determined threshold.” (Yang: column 5, lines 10-13)

The broadest reasonable interpretation of the claim language “the controller … changes operation mode of memory devices in a region having a temperature higher than a predetermined threshold among the first region and the second region” is shown by the cited prior art Rowley and Yang by the preceding disclosures. However, to the extent the cited claim language could indicate the modes of the first and second regions are in some way operated independent of one another, Shabbir unambiguously discloses such (Shabbir: figures 1-3, show at least a first and second region whether divided by module or channel or part of a module, etc., all based on one or a group of controllers controlling the regions) (see also Shabbir: figure 1, elements 102, 106, 162, 160; figures 2-3, TS elements, memory controllers elements, BMC elements, processor elements; paragraph 0013).

“FIG. 3 illustrates layout of an information handling system 300 including a processor 302, a BMC 306, memory modules 310, 320, 330, and 340, and fans 350, 352, 354, 356, and 358. Memory module 310 includes temperature sensors 312, 314, and 316, memory module 320 includes temperature sensors 322, 324, and 326, memory module 330 includes temperature sensors 332, 334, and 336, and memory module 340 includes temperature sensors 342, 344, and 346. Information handling system 300 is similar to information handling system 200. In particular, processor 302 may be connected via an interface to BMC 306, and via one or more high-speed data links or memory controllers to memory modules 310, 320, 330, and 340. Further, BMC 306 may be connected to temperature sensors 312-316, 322-326, 332-336, and 342-346 via a sideband interface to obtain thermal telemetry data from the temperature sensors. Processor 302 includes a temperature sensor 304, and BMC 306 may be connected to the temperature sensor to receive thermal telemetry data from the temperature sensor. BMC 306 is connected to fans 350-358 to control the fan speed of each fan to maintain operating temperatures in various fan zones of information handling system 100 at or below various temperature limits.” (Shabbir: paragraph 0019, showing operating/controlling temperature by zone or region) (see also Shabbir: paragraphs 0014-0015, 0022)

Rowley does not explicitly state “the controller … changes operation mode of memory devices in a region having a temperature higher than a predetermined threshold among the first region and the second region”. Shabbir demonstrates that it was known before the effective filing date of the claimed invention: for controllers to control the operation of regions of memory based on exceeding temperature thresholds (Shabbir: see above). Also note, Yang changes operation based on temperature threshold and changing operating mode of memory (Yang: see above). Rowley demonstrates controlling/changing operation (including modes) of memory devices using controllers (Rowley: column 8, line 64 to column 9, line 19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the memory system controller of Rowley with a controller that operates the plurality of memory devices for each of the first region and the second region based on the temperature information measured by the plurality of temperature sensors, and changes operation mode of memory devices in a region having a temperature higher than a predetermined threshold among the first region and the second region as suggested by Shabbir’s teachings and Yang’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the configuration aids in monitoring and managing memory component heating to improve reliability and integrity (Yang: column 1, lines 21-26; and column 11, lines 15-20); the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both are directed to memory power management.

wherein the controller limits the power source to be applied to memory devices, each of which has a temperature higher than a specific temperature, in response to the temperature information.

“For example, the thermal controller 203 can instruct the
resource server 204 to allocate less power to the NAND dies
221 so that the NAND dies 221 may consume less power. In
another example, the thermal controller 203 can instruct the
NAND die controller 205 to provide lower operating voltage
supply to the NAND dies 221 so that the NAND dies 221
may consume less power.” (Yang: column 5, lines 3-9)

“In one embodiment, the thermal controller 203 uses the
temperature of the NAND dies 221 to determine whether to
activate thermal throttling for the NAND dies 221 based on
a pre-determined threshold.” (Yang: column 5, lines 10-13)

Claim 14
Rowley, Yang and Shabbir
The memory system according to claim 13, wherein the characteristic information includes at least one of parameter information and operation mode information.
“the PMIC 216 can be configured to operate according to one or more configuration profiles, which can control altering a voltage received from the CVD 214 to provide one or more voltages to various memory components 107 of the memory sub-system 104. Such configuration profiles can include (e.g., store) instructions, parameters, etc., to be implemented using one or more of the regulators of the voltage convertor 225 described in further detail herein for conversion of a voltage received from the CVD 214 to a voltage compatible with operation of memory components 107 (e.g., reduced from 4V to 1V)” (Rowley: column 8, lines 53-63)

Claim 15
Rowley, Yang and Shabbir
The memory system according to claim 13, wherein the characteristic information includes at least one of a refresh operation parameter, a write operation parameter, and an asynchronous operation parameter.
“In a number of embodiments, a particular configuration profile of the PMIC 216 can be selected based on information about system power requirements. Such information can be received, for example, from a host (not shown) coupled to the memory sub-system 104 and/or the controller 105 of the memory sub-system 104. Non-limiting examples of system power requirements can include operating voltages for the controller 105/processor 106, functionalities of the PM component 210, and/or the memory components 107, including arrays of memory cells, sensing circuitry, ASICs, state machines, etc., control signals such as voltage signals, control logic, timing signals, and/or other control signals that correspond to particular configuration profiles, power mode (e.g., sleep mode) sequencing, master/slave configurations, serial ATA (SATA) input voltages, peripheral component interconnect express (PCIe) input voltages, power backup operations, timing characteristics, operational characteristics, etc. Some system power requirements can be controlled by the controller 105, the processing device 106 thereof, the CVD 214, and/or the PMIC 216 of the PM component 210 based on configuration profiles that are provided by (e.g., stored on) the CVD 214 and/or the PMIC 216.” (Rowley: column 8, line 64 to column 9, line 19, configuration parameters related to at least timing signals, timing characteristics, master/slave configurations, sensing circuitry)

Claim 19
Rowley, Yang and Shabbir
The memory system according to claim 13, wherein the power management integrated circuit (PMIC) provides different power sources to the plurality of memory devices in response to temperature information stored in the register.
“The voltages to be output can, in a number of embodiments, be determined based on conversion of the PMIC supply voltage to one or more reduced voltages corresponding to voltages compatible with operation of one or more components of memory sub-system 104, which can include controller 105, memory components 107-1, . . . , 107-N, and/or circuitry associated therewith, such as control circuitry, input/output (I/O) circuitry, address circuitry, etc.” (Rowley: column 4, lines 11-19, showing input power source)

“the PMIC 216 can be configured to operate according to one or more configuration profiles, which can control altering a voltage received from the CVD 214 to provide one or more voltages to various memory components 107 of the memory sub-system 104. Such configuration profiles can include (e.g., store) instructions, parameters, etc., to be implemented using one or more of the regulators of the voltage convertor 225 described in further detail herein for conversion of a voltage received from the CVD 214 to a voltage compatible with operation of memory components 107 (e.g., reduced from 4V to 1V)” (Rowley: column 8, lines 53-63, showing power control signal)

(Shabbir: figure 1, elements 102, 106, 162, 160)

“FIG. 1 illustrates a memory module 100 according to at least one embodiment of the disclosure. Memory module 100 includes a power management integrated circuit (PMIC) 102, a registering clock driver RCD 104, and an electronically erasable programmable read only memory (EEPROM) serial presence detect (SPD) hub 106.” (Shabbir: paragraph 0013)

“Memory module 100 includes multiple temperature sensors including, but not limited to, a temperature sensor 160 within SPD hub 106, a temperature sensor 162 located in the middle of memory channel 150, and a temperature sensor 164 located in the middle of memory channel 152. Memory module 100 may include additional temperature sensors without varying from the scope of this disclosure, such as individual temperature sensors in each of memory devices 110, 112, 120, 122, 130, 132, 140, and 142, and a temperature sensor in PMIC 102. Temperature sensors 160, 162, and 164 operate to provide thermal telemetry data, including the ambient temperature at the location of each of the temperature sensors. The thermal telemetry data may include other information, such as a temperature history at the location of the associated temperature sensor, a temperature threshold for the location, a number of times the temperature threshold has been exceeded, or other information, as needed or desired. The thermal telemetry data may be obtained from temperature sensors 160, 162, and 164 via a side-band communication interface of memory module 100, such as an I3C interface, a Serial Presence Interface (SPI), or another side-band interface of the memory module, as needed or desired.” (Shabbir: paragraph 0014)

Rowley does not explicitly state “in response to temperature information stored in the register”. Shabbir demonstrates that it was known before the effective filing date of the claimed invention to provide a memory module power management with collecting temperature information (Shabbir: see above) and Rowley demonstrates storing characteristic information related to changing voltage to ensure device operations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the memory module power management, including the PMIC, of Rowley with the power management integrated circuit (PMIC) providing different power sources to the plurality of memory devices in response to temperature information stored in the register as suggested by Shabbir’s and Rowley’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both are directed to memory power management.	




Claims 2-5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,453,541 B1 (herein Rowley) in view of US 11,016,545 B2 (herein Yang) in view of US 2021/0262958 A1 (herein Shabbir) and in further view of US 2017/0148417 A1 (herein Lee).
Claim 2
Rowley, Yang, Shabbir, and Lee
The memory system according to claim 1, wherein the power management integrated circuit (PMIC) selectively controls a voltage mode in response to voltage and battery information received from the battery module.

Though Rowley does not explicitly state “the power management integrated circuit (PMIC) selectively controls a voltage mode in response to voltage and battery information received from the battery module”, Lee demonstrates that it was known before the effective filing date of the claimed invention to receive voltage and battery information from the battery at a power management unit (Lee: paragraph 0073). Rowley demonstrates a power management unit using control signals to control a voltage mode (Rowley: column 8, line 64 to column 9, line 19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Rowley’s voltage mode controlling PMIC with such controlling being in response to voltage and battery information received from the battery (either directly or via some unit of the power management circuitry) as suggested by Lee’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both Rowley and Lee are directed to power management in electronic devices using a PMIC and battery power sources.	
Claim 3
Rowley, Yang, Shabbir, and Lee
The memory system according to claim 1, wherein the power management integrated circuit (PMIC) receives residual storage capacity information of the battery module.

Though Rowley does not explicitly state “(PMIC) receives residual storage capacity information of the battery module”, Lee demonstrates that it was known before the effective filing date of the claimed invention to receive voltage and battery information including “residual storage capacity” or “quantity” from the battery at a power management unit (Lee: paragraph 0073). Rowley demonstrates a power management unit using control signals to control a voltage mode (Rowley: column 8, line 64 to column 9, line 19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Rowley’s power management unit including constituent components like the PMIC with receiving residual storage capacity of the battery (either directly or via some unit of the power management circuitry) as suggested by Lee’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both Rowley and Lee are directed to power management in electronic devices using a PMIC and battery power sources.	
Claim 4
Rowley, Yang, Shabbir, and Lee
The memory system according to claim 1, wherein the power management integrated circuit (PMIC) includes:
(Rowley: figures 1 and 2)
a voltage generator configured to generate a plurality of internal voltages;
“For example, the PMIC 216 can be configured to operate according to one or more configuration profiles, which can control altering a voltage received from the CVD 214 to provide one or more voltages to various memory components 107 of the memory sub-system 104.” (Rowley: column 8, lines 53-57)

a temperature sensor configured to sense temperature information;
“The battery gauge measures a residual quantity of the battery 296, and a voltage, a current, or a temperature during the charging, and includes a rechargeable battery and/or a solar battery.” (Lee: paragraph 0073)

(Rowley in view of Yang teaches sensing temperature information; see above)

(Rowley in view of Shabbir also teaches collecting and storing temperature information; see above)

a storage circuit configured to store the temperature information and voltage information of the voltage generator; and
To the extent Rowley does not explicitly state “storage circuit configured to store the temperature information and voltage information of the voltage generator”, Rowley demonstrates a power management unit using control signals to control a voltage mode (Rowley: column 8, line 64 to column 9, line 19) and storing signaling information in the power management unit, including the PMIC (Rowley: column 8, lines 53-63, and column 9, lines 14-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the power management unit, including the PMIC, in Rowley with storing voltage information from Rowley and storing Lee’s, Yang’s and Shabbir’s temperature information as suggested by Rowley’s and Lee’s, Yang’s and Shabbir’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both Rowley and Lee are directed to power management in electronic devices using a PMIC and battery power sources.

a power controller configured to control a voltage mode in response to information stored in the storage circuit.
“For example, the PMIC 216 can be configured to operate according to one or more configuration profiles, which can control altering a voltage received from the CVD 214 to provide one or more voltages to various memory components 107 of the memory sub-system 104. 
…
In a number of embodiments, a particular configuration profile of the PMIC 216 can be selected based on information about system power requirements. Such information can be received, for example, from a host (not shown) coupled to the memory sub-system 104 and/or the controller 105 of the memory sub-system 104. Non-limiting examples of system power requirements can include operating voltages for the controller 105/processor 106, functionalities of the PM component 210, and/or the memory components 107, including arrays of memory cells, sensing circuitry, ASICs, state machines, etc., control signals such as voltage signals, control logic, timing signals, and/or other control signals that correspond to particular configuration profiles, power mode (e.g., sleep mode) sequencing, master/slave configurations, serial ATA (SATA) input voltages, peripheral interconnect express (PCIe) input voltages, power backup operations, timing characteristics, operational characteristics, etc. Some system power requirements can be controlled by the controller 105, the processing device 106 thereof, the CVD 214, and/or the PMIC 216 of the PM component 210 based on configuration profiles that are provided by (e.g., stored on) the CVD 214 and/or the PMIC 216.” (Rowley: column 8, line 53 to column 9, line 19)

Claim 5
Rowley, Yang, Shabbir, and Lee
The memory system according to claim 4, wherein the voltage generator includes at least one of a Low Drop-Out (LDO)
regulator providing a low voltage, and a switching regulator.

(Rowley: figure 2, elements 226, 228, and 229; column 11, lines 12-45, LDO and switching regulators)
Claim 8
Rowley, Yang, Shabbir, and Lee
A memory system comprising:
(Rowley: figure 1)

a memory module configured to include a plurality of memory devices and a controller controlling the plurality of memory devices;
(Rowley: figure 1, elements 107 (memories), and 105 (controller))

“A memory sub-system is also hereinafter referred to as a “memory device.” An example of a memory sub-system is a storage system, such as a solid-state drive (SSD).” (Rowley: column 1, lines 53-56)

a plurality of temperature sensors configured to sense temperature information of the plurality of memory devices and the controller;

Rowley does not explicitly discuss temperature sensors as claimed. However, Yang does show temperature sensors sensing temperature for a plurality of memory devices and a controller (Yang: figure 2, at least elements 214 and 211, temperature detectors) in order to reduce detrimental impacts on hardware, system, and data (Yang: column 1, lines 21-26; column 11, lines 15-20).

    PNG
    media_image2.png
    262
    400
    media_image2.png
    Greyscale


“In one embodiment, the ASIC 101 includes a control
system 104. In one embodiment, the control system 104
acquires the temperature of one or more NAND dies of the
NAND packages 111-114 at a first frequency. Upon determining
that the temperature of the one or more NAND dies
is above a pre-determined threshold …” (Yang: column 3, lines 41-46)

“In one embodiment, the temperature monitoring module 201 acquires the temperature of different components of the SSD system 100 through temperature detectors (TDETs) or temperature sensors attached to the components.” (Yang: column 3, lines 59-63)

“In another example, the temperature monitoring module 201 can send requests to the TEDTs 214 attached to one or more NAND dies 221 and acquire the temperature of the NAND dies 221 from the TDETs 214 …” (Yang: column 4, lines 16-19)

Rowley does not explicitly state “a plurality of temperature sensors configured to sense temperature information of the plurality of memory devices and the controller”. Yang demonstrates that it was known before the effective filing date of the claimed invention to provide a memory system with a plurality of temperature sensors configured to sense temperature information3 of the plurality of memory devices and the controller (Yang: see above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the memory system of Rowley with a plurality of temperature sensors configured to sense temperature information of the plurality of memory devices and the controller as suggested by Yang’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: monitoring and managing memory component heating can improve reliability and integrity (Yang: column 1, lines 21-26; and column 11, lines 15-20); the implementation of is an application of one known element and technique with another yielding a predictable result using an acceptable piece of prior art; and both are directed to memory power management with corresponding hardware.

a power management integrated circuit (PMIC) configured to manage a power source applied to the plurality of memory devices in response to a power control signal and an input power source; and
(Rowley: figure 1, at least elements 110, 114, 116 (PMIC), 101 (power source), at least 109, 115 (control signals), 102 (input power source))

“The PPS 101 can, for example, be an electrical outlet, a battery, and/or an AC/DC convertor, among other possible power sources.” (Rowley: column 7, lines 7-9, battery)

“The voltages to be output can, in a number of embodiments, be determined based on conversion of the PMIC supply voltage to one or more reduced voltages corresponding to voltages compatible with operation of one or more components of memory sub-system 104, which can include controller 105, memory components 107-1, . . . , 107-N, and/or circuitry associated therewith, such as control circuitry, input/output (I/O) circuitry, address circuitry, etc.” (Rowley: column 4, lines 11-19, showing input power source)

“the PMIC 216 can be configured to operate according to one or more configuration profiles, which can control altering a voltage received from the CVD 214 to provide one or more voltages to various memory components 107 of the memory sub-system 104. Such configuration profiles can include (e.g., store) instructions, parameters, etc., to be implemented using one or more of the regulators of the voltage convertor 225 described in further detail herein for conversion of a voltage received from the CVD 214 to a voltage compatible with operation of memory components 107 (e.g., reduced from 4V to 1V)” (Rowley: column 8, lines 53-63, showing power control signal)

“In a number of embodiments, a particular configuration profile of the PMIC 216 can be selected based on information about system power requirements. Such information can be received, for example, from a host (not shown) coupled to the memory sub-system 104 and/or the controller 105 of the memory sub-system 104. Non-limiting examples of system power requirements can include operating voltages for the controller 105/processor 106, functionalities of the PM component 210, and/or the memory components 107, including arrays of memory cells, sensing circuitry, ASICs, state machines, etc., control signals such as voltage signals, control logic, timing signals, and/or other control signals that correspond to particular configuration profiles, power mode (e.g., sleep mode) sequencing, master/slave configurations, serial ATA (SATA) input voltages, peripheral component interconnect express (PCIe) input voltages, power backup operations, timing characteristics, operational characteristics, etc. Some system power requirements can be controlled by the controller 105, the processing device 106 thereof, the CVD 214, and/or the PMIC 216 of the PM component 210 based on configuration profiles that are provided by (e.g., stored on) the CVD 214 and/or the PMIC 216.” (Rowley: column 8, line 64 to column 9, line 19, showing power control signal)

a memory controller configured to control operations of the memory module, and generate the power control signal in response to residual storage capacity information of a battery module,
Though Rowley does not explicitly state “generate the power control signal in response to residual storage capacity information of a battery module”, Lee demonstrates that it was known before the effective filing date of the claimed invention to receive voltage and battery information from the battery at a power management unit (Lee: paragraph 0073). Rowley demonstrates a power management unit using control signals to control operations (Rowley: column 8, line 64 to column 9, line 19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Rowley’s memory controller with such controlling being in response to battery information received from the battery, including residual storage capacity, as suggested by Lee’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both Rowley and Lee are directed to power management in electronic devices using a PMIC and battery power sources.
	
wherein the plurality of memory devices are divided into a first region and a second region based on the controller,

Rowley does not explicitly state “the plurality of memory devices are divided into a first region and a second region based on the controller”. However, Yang demonstrates memory devices divided into regions based on the controller (Yang: figure 1, NAND packages; see also figure 2, element 221). Notice the memory system SSD has a controller with multiple regions/packages of memory.

    PNG
    media_image3.png
    184
    400
    media_image3.png
    Greyscale


“In one embodiment, the ASIC 101 includes a control
system 104. In one embodiment, the control system 104
acquires the temperature of one or more NAND dies of the
NAND packages 111-114 at a first frequency. Upon determining
that the temperature of the one or more NAND dies
is above a pre-determined threshold …” (Yang: column 3, lines 41-46)

“In one embodiment, each NAND package may have one TDET. In another embodiment, multiple NAND packages may share one TDET. In another embodiment, each NAND package may have multiple TDETs and each of the multiple TDETs measures the temperature of one or more NAND dies in the package.” (Yang: column 4, lines 22-27)

Rowley does not explicitly state “the plurality of memory devices are divided into a first region and a second region based on the controller”. Yang demonstrates that it was known before the effective filing date of the claimed invention to provide a memory system with a plurality of temperature sensors divided into a first region and a second region based on the controller (Yang: see above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the memory system controller of Rowley with dividing a plurality of memory devices into a first region and a second region as suggested by Shabbir’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the configuration aids in monitoring and managing memory component heating to improve reliability and integrity (Yang: column 1, lines 21-26; and column 11, lines 15-20) the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both are directed to memory power management.

wherein the controller operates the plurality of memory devices for each of the first region and the second region based on the temperature information measured by the plurality of temperature sensors, and changes operation mode of memory devices in a region having a temperature higher than a predetermined threshold among the first region and the second region, and

Yang discloses at least a first and second different regions of memory and operating memory devices in these regions based on temperature information, including whether higher than a predetermined threshold (Yang: see above; and column 1, lines 27-30;  column 4, lines 40-46; column 4, lines 58-63; and column 5, lines 10-13). Thus, the cited prior art is read upon by the broadest reasonable interpretation of the claim language. 

“In one embodiment, the temperature monitoring module 201 only provides the acquired temperatures of particular components to the temperature input module 202. For example, the temperature
monitoring module 201 may only provide the acquired
temperatures of the NAND dies 221 to the temperature input module 202.” (Yang: column 4, lines 40-46)

“In one embodiment, the thermal controller 203 analyzes and/or evaluates the temperatures of the components and provides instructions to the resource server 204 and the NAND die controller 205 to activate thermal throttling, as indicated by the arrows 238
and 239 in FIG. 2” (Yang: column 4, lines 58-63)

“In one embodiment, the thermal controller 203 uses the temperature of the NAND dies 221 to determine whether to activate thermal throttling for the NAND dies 221 based on a pre-determined threshold.” (Yang: column 5, lines 10-13)

The broadest reasonable interpretation of the claim language “the controller … changes operation mode of memory devices in a region having a temperature higher than a predetermined threshold among the first region and the second region” is shown by the cited prior art Rowley and Yang by the preceding disclosures. However, to the extent the cited claim language could indicate the modes of the first and second regions are in some way operated independent of one another, Shabbir unambiguously discloses such (Shabbir: figures 1-3, show at least a first and second region whether divided by module or channel or part of a module, etc., all based on one or a group of controllers controlling the regions) (see also Shabbir: figure 1, elements 102, 106, 162, 160; figures 2-3, TS elements, memory controllers elements, BMC elements, processor elements; paragraph 0013).

“FIG. 3 illustrates layout of an information handling system 300 including a processor 302, a BMC 306, memory modules 310, 320, 330, and 340, and fans 350, 352, 354, 356, and 358. Memory module 310 includes temperature sensors 312, 314, and 316, memory module 320 includes temperature sensors 322, 324, and 326, memory module 330 includes temperature sensors 332, 334, and 336, and memory module 340 includes temperature sensors 342, 344, and 346. Information handling system 300 is similar to information handling system 200. In particular, processor 302 may be connected via an interface to BMC 306, and via one or more high-speed data links or memory controllers to memory modules 310, 320, 330, and 340. Further, BMC 306 may be connected to temperature sensors 312-316, 322-326, 332-336, and 342-346 via a sideband interface to obtain thermal telemetry data from the temperature sensors. Processor 302 includes a temperature sensor 304, and BMC 306 may be connected to the temperature sensor to receive thermal telemetry data from the temperature sensor. BMC 306 is connected to fans 350-358 to control the fan speed of each fan to maintain operating temperatures in various fan zones of information handling system 100 at or below various temperature limits.” (Shabbir: paragraph 0019, showing operating/controlling temperature by zone or region) (see also Shabbir: paragraphs 0014-0015, 0022)

Rowley does not explicitly state “the controller … changes operation mode of memory devices in a region having a temperature higher than a predetermined threshold among the first region and the second region”. Shabbir demonstrates that it was known before the effective filing date of the claimed invention: for controllers to control the operation of regions of memory based on exceeding temperature thresholds (Shabbir: see above). Also note, Yang changes operation based on temperature threshold and changing operating mode of memory (Yang: see above). Rowley demonstrates controlling/changing operation (including modes) of memory devices using controllers (Rowley: column 8, line 64 to column 9, line 19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the memory system controller of Rowley with a controller that operates the plurality of memory devices for each of the first region and the second region based on the temperature information measured by the plurality of temperature sensors, and changes operation mode of memory devices in a region having a temperature higher than a predetermined threshold among the first region and the second region as suggested by Shabbir’s teachings and Yang’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the configuration aids in monitoring and managing memory component heating to improve reliability and integrity (Yang: column 1, lines 21-26; and column 11, lines 15-20); the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both are directed to memory power management.

wherein the controller limits the power source to be applied to memory devices, each of which has a temperature higher than a specific temperature, in response to the temperature information.

“For example, the thermal controller 203 can instruct the
resource server 204 to allocate less power to the NAND dies
221 so that the NAND dies 221 may consume less power. In
another example, the thermal controller 203 can instruct the
NAND die controller 205 to provide lower operating voltage
supply to the NAND dies 221 so that the NAND dies 221
may consume less power.” (Yang: column 5, lines 3-9)

“In one embodiment, the thermal controller 203 uses the
temperature of the NAND dies 221 to determine whether to
activate thermal throttling for the NAND dies 221 based on
a pre-determined threshold.” (Yang: column 5, lines 10-13)

Claim 9
Rowley, Yang, Shabbir, and Lee
The memory system according to claim 8, wherein the power management integrated circuit (PMIC) is contained in the memory module.
(Rowley: figure 1)

“A memory sub-system is also hereinafter referred to as a “memory device.” An example of a memory sub-system is a storage system, such as a solid-state drive (SSD).” (Rowley: column 1, lines 53-56)



Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,453,541 B1 (herein Rowley) in view of US 11,016,545 B2 (herein Yang) in view of US 2021/0262958 A1 (herein Shabbir) in view of US 2017/0148417 A1 (herein Lee) and in further view of US 2017/0249247 A1 (herein Nishino).
Claim 10
Rowley, Yang, Shabbir, Lee and Nishino
The memory system according to claim 8, wherein the memory devices in response to the residual storage capacity information.	
“The value of the importance becomes larger as data is more important …” (Nishino: paragraph 0058)

“As described above, according to the first embodiment, the device controller 12 saves a part of the temporary data 6 in the SRAM 121 to the device area 222 in response to the receipt of the 0 mWSleep transition command, and saves another part of the temporary data 6 in the SRAM 121 to the device area 222. Accordingly, the device controller 12 can transition the power mode to the normal operation mode faster than a case where all of the temporary data 6 in the SRAM 121 are saved only to the NAND memory 11. The device controller 12 loads the temporary data 6 saved in the NAND memory 11 to the SRAM 121. Accordingly, the device controller 12 can transition the power mode to the normal operation mode without losing the important temporary data 6 even when the unordinary power-off occurs in the host 2.” (Nishino: paragraph 0076)

“For example, the device controller 12 may store a table where the saving destinations can be searched for from the information from the host 2 and the importance (for example, to the NAND memory 11) in advance, and determine the saving destinations of the temporary data 6 based on the table.” (Nishino: paragraph 0082)

“In the above description, the importance has been described as the numerical parameter that indicates the degree of importance. As a technique of setting the importance, an arbitrary technique is employable. For example, a larger value is set to information to be preferentially saved. Further, for example, a larger value is set to information having a larger influence when lost …” (Nishino: paragraph 0090, preferentially)

Rowley does not explicitly state “the memory controller determines priority information of data to be communicated between the plurality of memory devices in response to the residual storage capacity information”.

As discussed above, Lee demonstrates that it was known before the effective filing date of the claimed invention to receive voltage and battery information from the battery at a power management unit (Lee: paragraph 0073). Rowley demonstrates a power management unit using control signals to control operations (Rowley: column 8, line 64 to column 9, line 19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Rowley’s memory controller with such controlling being in response to battery information received from the battery, including residual storage capacity, as suggested by Lee’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both Rowley and Lee are directed to power management in electronic devices using a PMIC and battery power sources.

Further, Nishino demonstrates that it was known before the effective filing date of the claimed invention for a controller to determine priority information of data to be communicated between memory (Nishino: paragraphs 0058, 0076, 0082, 0090) and for such priority to be in response to power information. It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Rowley’s memory controller with such controlling being determining priority information of data, as suggested by Nishino’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both Rowley and Nishino are directed to power management in electronic devices; and such a determination helps to avoid “losing the important temporary data” (Nishino: paragraph 0076).

As such, Rowley in view of Lee and Nishino shows “the memory controller determines priority information of data to be communicated between the plurality of memory devices in response to the residual storage capacity information”.

Claim 11
Rowley, Yang, Shabbir, Lee and Nishino
The memory system according to claim 8, wherein: when a residual storage capacity of the battery module is less than a reference storage capacity, the memory controller primarily transmits higher-priority data having higher importance.
“The power mode of the memory system 1 can be transitioned from the SleepToUM mode to the PowerDown mode through the Pre-PowerDown mode in response to the PowerDown transition command from the host 2. The device controller 12 saves the important temporary data 6 to at least the NAND memory 11 in the Pre-SleepToUM mode. Therefore, the device controller 12 may not execute the data transfer in the Pre-PowerDown mode upon receipt of the PowerDown transition command from the host 2 in the SleepToUM mode. Alternatively, the device controller 12 may transfer a part or all of the temporary data 6 saved only to the device area 222 to the NAND memory 11 in the Pre-PowerDown mode upon receipt of the PowerDown transition command from the host 2 in the SleepToUM mode.” (Nishino: paragraph 0101)

Claim 12
Rowley, Yang, Shabbir, Lee and Nishino
The memory system according to claim 11, wherein the higher-priority data having higher importance is established in order of metadata, map data, and user data.
“The device controller 12 stores data having a characteristic of being updated, data having a characteristic of being frequently read although not being updated, data having a characteristic of being necessarily read at a high speed, and the like to the SRAM 121 as temporary data (temporary data 6). The device controller 12 then can use the temporary data 6 in the SRAM 121. For example, the temporary data 6 includes the program code that configures the firmware program, statistical information regarding an operation of the memory system 1, a translation table, the user data, configuration information of the memory system 1, and the like.” (Nishino: paragraph 0028; shows temporary data is ordered higher in importance and that temporary data can include statistical memory operation information (metadata), translation table (map data), and user data; consistent with the filed disclosure, ‘metadata’, ‘map data’, and ‘user data’, are equally of higher importance than all or some other data – see paragraph 00369, specifically labeling 3 data types for higher importance and referring to other data as ‘etc.’ listed after ‘user data’ – thus for purposes of the following rejections with regard to prior art, ‘metadata’, ‘map data’, and ‘user data’ are interpreted as ordered at higher importance)



Claims 16-17, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,453,541 B1 (herein Rowley) in view of US 11,016,545 B2 (herein Yang) in view of US 2021/0262958 A1 (herein Shabbir) and in further view of US 2011/0063022 A1 (herein Tom).
Claim 16
Rowley, Yang, Shabbir, and Tom
The memory system according to claim 13, wherein the register stores a power potential value predetermined by a test
operation.

“The process not only allows optimization in a static way, but also in a dynamic way. It can be used in wafer test, production test, and also during user operation.” (Tom: paragraph 0042)

“The supply voltage of the IC memories can be adapted as result of a measurement (e.g. a Built-in-Self-Test or BIST).” (Tom: paragraph 0049)

Rowley does not explicitly state “the register stores a power potential value predetermined by a test
operation”. Tom demonstrates that it was known before the effective filing date of the claimed invention to predetermine a power potential value by a test (Tom: paragraph 0049). Rowley demonstrates the need for voltages compatible with operations (Rowley: column 4, lines 11-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement conditions, parameters, and characteristic storage registers with storing a power potential value predetermined by a test as suggested by Tom’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: it is desirable for voltages to be compatible with operations (Rowley: column 4, lines 11-19); the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; both prior art are directed to IC processing; it is desirable to reduce power consumption based on usage conditions (Tom: paragraph 0006); and provide mechanisms for optimization (Tom: paragraph 0042).	
	
Claim 17
Rowley, Yang, Shabbir, and Tom
The memory system according to claim 16, wherein the power management integrated circuit (PMIC) provides different power sources to the respective memory devices in response to the power potential value stored in the register.
“The voltages to be output can, in a number of embodiments, be determined based on conversion of the PMIC supply voltage to one or more reduced voltages corresponding to voltages compatible with operation of one or more components of memory sub-system 104, which can include controller 105, memory components 107-1, . . . , 107-N, and/or circuitry associated therewith, such as control circuitry, input/output (I/O) circuitry, address circuitry, etc.” (Rowley: column 4, lines 11-19, showing input power source)

“the PMIC 216 can be configured to operate according to one or more configuration profiles, which can control altering a voltage received from the CVD 214 to provide one or more voltages to various memory components 107 of the memory sub-system 104. Such configuration profiles can include (e.g., store) instructions, parameters, etc., to be implemented using one or more of the regulators of the voltage convertor 225 described in further detail herein for conversion of a voltage received from the CVD 214 to a voltage compatible with operation of memory components 107 (e.g., reduced from 4V to 1V)” (Rowley: column 8, lines 53-63, showing power control signal)

“The supply voltage of the IC memories can be adapted as result of a measurement (e.g. a Built-in-Self-Test or BIST).” (Tom: paragraph 0049)

Rowley does not explicitly state “the register stores a power potential value predetermined by a test
operation”. Tom demonstrates that it was known before the effective filing date of the claimed invention to predetermine a power potential value by a test (Tom: paragraph 0049). Rowley demonstrates the need for voltages compatible with operations (Rowley: column 4, lines 11-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement conditions, parameters, and characteristic storage registers with storing a power potential value predetermined by a test as suggested by Tom’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: it is desirable for voltages to be compatible with operations (Rowley: column 4, lines 11-19); the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; both prior art are directed to IC processing; and it is desirable to reduce power consumption based on usage conditions (Tom: paragraph 0006).	
	
Claim 20
Rowley, Yang, Shabbir, and Tom
The memory system according to claim 13, further comprising: a built-in self-test (BIST) circuit contained in each of the memory
module, the power management integrated circuit (PMIC), and the memory controller, and configured to detect a power potential value for each memory device.
“The process not only allows optimization in a static way, but also in a dynamic way. It can be used in wafer test, production test, and also during user operation.” (Tom: paragraph 0042)

“The supply voltage of the IC memories can be adapted as result of a measurement (e.g. a Built-in-Self-Test or BIST).” (Tom: paragraph 0049)

“The voltages to be output can, in a number of embodiments, be determined based on conversion of the PMIC supply voltage to one or more reduced voltages corresponding to voltages compatible with operation of one or more components of memory sub-system 104, which can include controller 105, memory components 107-1, . . . , 107-N, and/or circuitry associated therewith, such as control circuitry, input/output (I/O) circuitry, address circuitry, etc.” (Rowley: column 4, lines 11-19, showing input power source)

“Some system power requirements can be controlled by the controller 105, the processing device 106 thereof, the CVD 214, and/or the PMIC 216 of the PM component 210 based on configuration profiles that are provided by (e.g., stored on) the CVD 214 and/or the PMIC 216.” (Rowley: column 9, lines 14-19)

“For example, aspects of the present disclosure include the PM component 210 (e.g., the CVD 214, and/or the PMIC 216 of the PM component 210) having memory, such as NVM, disposed thereon.” (Rowley: column 9, lines 32-36)

Rowley does not explicitly state “a built-in self-test (BIST) circuit contained in each of the memory
module, the power management integrated circuit (PMIC), and the memory controller, and configured to detect a power potential value for each memory device”. Tom demonstrates that it was known before the effective filing date of the claimed invention to detect a power potential for components by a built-in-self-test, BIST (Tom: paragraph 0049). Rowley demonstrates the need for voltages compatible with operations of the various component of the system (Rowley: column 4, lines 11-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the various memory and power management components, including the memory module, the PMIC, and the memory controller of Rowley with a BIST to detect power potential as suggested by Tom’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: it is desirable for voltages to be compatible with operations (Rowley: column 4, lines 11-19); the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; both prior art are directed to IC processing; it is desirable to reduce power consumption based on usage conditions (Tom: paragraph 0006); and provide mechanisms for optimization (Tom: paragraph 0042).
	
Claim 22
Rowley, Yang, Shabbir, and Tom
The memory system according to claim 20, wherein the built-in self-test (BIST) circuit performs a test operation in response to
temperature information.
Both Yang and Shabbir teach performing operation in response to temperature information (see above) (Yang: column 3, lines 41-46; column 3, lines 59-63; column 4, lines 16-19; column 4, lines 40-46; column 4, lines 58-63; column 5, lines 10-13)(Shabbir: figure 1, elements 102, 106, 162, 160; paragraphs 0013-0014)

Rowley does not explicitly state “the built-in self-test (BIST) circuit performs a test operation in response to
temperature information”. Yang demonstrates that it was known before the effective filing date of the claimed invention to provide a memory controller with temperature information for controlling/operating modes of memory devices (Yang: see above). Shabbir demonstrates that it was known before the effective filing date of the claimed invention to provide a memory module power management with a SPD (which stores information in an EEPROM) and to collect and monitor temperature information as needed/desired (Shabbir: see above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the BIST testing of Tom which is applied to the memory module power management, including a PMIC, of Rowley (see above) with controlling and operating (i.e. testing) in response to temperature information as suggested by Yang’s and Shabbir’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: memory component temperature monitoring improves reliability and integrity (Yang: column 1, lines 21-26; and column 11, lines 15-20); the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and Rowley, Yang, and Shabbir are directed to memory power management.	



Claims 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,453,541 B1 (herein Rowley) in view of US 11,016,545 B2 (herein Yang) in view of US 2021/0262958 A1 (herein Shabbir) in view of US 2011/0063022 A1 (herein Tom) and in further view of US 2017/0351450 A1 (herein Brandl).
Claim 18
Rowley, Yang, Shabbir, Tom, and Brandl
The memory system according to claim 13, wherein the power management integrated circuit (PMIC) changes setting information of a mode register set (MRS) in response to a power potential value stored in the register.
“It is desirable for memory controllers to support the variety of possible DDR memory devices on the market today. For example, DDR version three (DDR3), DDR version four (DDR4), low power (LP) DDR3 (LPDDR3), LPDDR4, and graphics DDR version five (gDDR5) are all currently available choices. However each different DDR memory device has different sets of mode registers (MRs), may have different numbers of and configurations of memory banks, and may support different low-power modes.” (Brandl: paragraph 0003)

Rowley does not explicitly state “a power potential value stored in the register”. Tom demonstrates that it was known before the effective filing date of the claimed invention to predetermine a power potential value by a test (Tom: paragraph 0049). Rowley demonstrates the need for voltages compatible with operations (Rowley: column 4, lines 11-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement conditions, parameters, and characteristic storage registers with storing a power potential value predetermined by a test as suggested by Tom’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: it is desirable for voltages to be compatible with operations (Rowley: column 4, lines 11-19); the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; both prior art are directed to IC processing; and it is desirable to reduce power consumption based on usage conditions (Tom: paragraph 0006).

Rowley does not explicitly state “the power management integrated circuit (PMIC) changes setting information of a mode register set (MRS) in response to a power potential value stored in the register”. Brandl demonstrates that it was known before the effective filing date of the claimed invention to store memory specific information in mode registers (MRS). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the PMIC of Rowley with changing MRS information with respect to power potential which is relevant to the memory’s operations as suggested by Brandl’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; Brandl indicates it is desirable for memory controllers to support a variety of memory with different settings (Brandl: paragraph 0003); and it is desirable for voltages to be compatible with operations of components (Rowley: column 4, lines 11-19).	
	
Claim 21
Rowley, Yang, Shabbir, Tom, and Brandl
The memory system according to claim 20, further comprising: a serial presence detect (SPD) circuit configured to store information detected by the built-in self-test (BIST) circuit.
“the system BIOS stored in system BIOS memory 157 queries memory system 120 to determine the type of memory that has been installed and its capabilities. It typically does so by reading registers in the serial presence detect (SPD) memory on each DIMM present in the system.” (Brandl: paragraph 0049)

Rowley does not explicitly state “a serial presence detect (SPD) circuit configured to store information detected by the built-in self-test (BIST) circuit”. Brandl demonstrates that it was known before the effective filing date of the claimed invention to store component specific information/configuration in a serial presence detect (SPD) circuit (Brandl: paragraph 0049). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system of Rowley with using a SPD to store information as suggested by Brandl’s teachings, information including that which determined from a BIST as suggested by Tom’s teachings (see above). This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; Brandl indicates it is desirable for memory controllers to support a variety of memory with different settings (Brandl: paragraph 0003); and it is desirable for voltages to be compatible with operations of components (Rowley: column 4, lines 11-19).	




Response to Arguments
Patent Owner's arguments filed 05/03/2022 have been fully considered but they are not persuasive. In view of the response filed 05/03/2022, the Double Patenting rejection is withdrawn and the provisional 35 U.S.C. 102(a)(2) using US 2020/0293197 A1 (US Application 16/889,244) is withdrawn. The Filing Receipt of 02/15/2022 is noted.
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection makes use of Yang with regard to limiting power to the memory devices and the presented arguments do not address this prior art.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William H. Wood whose telephone number is (571)272-3736 and fax number is (571)273-3736.  The examiner can normally be reached on Monday-Friday 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571)272-3744. The Central Reexamination Unit’s (CRU) fax number is (571)273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR systems, see https://ppair-my.uspto.gov/pair/PrivatePair.  For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/William H. Wood/
Primary Examiner, CRU 3992

Conferees: 

/PENG KE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In contrast, a Bauman type continuing application is identified as “a continuation of reissue Application No. [the parent reissue application], or “a continuation of reissue Application No. [the parent reissue application], which is an application for reissue of Patent No. [the original patent sought to be reissued by the parent reissue application]”. The same applies for a Bauman type divisional application, with the word “divisional” substituted for “continuation”.